People v King (2014 NY Slip Op 05355)
People v King
2014 NY Slip Op 05355
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
PLUMMER E. LOTT
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2012-05220
 (Ind. No. 2515/10)

[*1]The People of the State of New York, respondent, 
vJamir King, appellant.
Lynn W. L. Fahey, New York, N.Y. (Jenin Younes of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Daniel Bresnahan, and Mariana Zelig of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered May 10, 2012, convicting him of assault in the first degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see People v Danielson, 9 NY3d 342, 348), we nevertheless accord great deference to the factfinder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The trial court did not err in permitting the People to impeach one of their own witnesses with his prior written statement and grand jury testimony (see CPL 60.35). Contrary to the defendant's contention, the witness's testimony tended to disprove the People's case and affirmatively damaged the People's position (see People v Clark, 37 AD3d 487, 488; People v Faulkner, 220 AD2d 525, 526; People v Bumpus, 163 AD2d 484).
The defendant's challenge to certain comments made by the prosecutor on summation is unpreserved for appellate review, as he registered only a general one-word objection to one of the comments, and failed to object at all to the remaining comments (see CPL 470.05[2]; People v Evans, 116 AD3d 879; People v Allen, 114 AD3d 958, 959). In any event, the remarks were fair response to defense counsel's summation or fair comment on the evidence (see People v Rogers, 106 AD3d 1029, 1030; People v Birot, 99 AD3d 933).
DILLON, J.P., LOTT, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court